Citation Nr: 1030482	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-23 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to an increased rating for migraine headaches, 
currently assigned a 30 percent evaluation.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from February 1980 to February 
1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of April 
2005.  In a decision dated in February 2009, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an April 2010 joint motion for 
remand (JMR) to the Court, the parties requested that the Board 
decision be vacated and remanded; an April 2010 Court order 
granted the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The JMR directed the Board to consider whether bipolar disorder 
developed secondary to, or was aggravated by, service-connected 
migraine headaches.  Service connection may be granted on a 
secondary basis for a disability which is proximately due to or 
the result of an established service-connected disorder.  
38 C.F.R. § 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c) (2009); see Allen v. Brown, 8 Vet. App. 374 (1995).  In 
addition, in the JMR, the parties stated that there was favorable 
evidence indicating a higher rating may be warranted for migraine 
headaches.  In view of the JMR, this appeal must be remanded to 
afford the Veteran additional VA examinations.  The Board also 
finds that recent medical treatment records must be obtained.  

Concerning the claim for a TDIU rating, the Board was directed to 
consider the claim under 38 C.F.R. § 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating 
pursuant to this regulation in the first instance; instead, 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration.  38 C.F.R. § 4.16(b) (2009); Bowling v. Principi, 
15 Vet.App. 1 (2001).  As noted in the JMR, this issue is 
inextricably intertwined with the other issues, the outcome of 
which could affect the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records covering 
the period from January 2008 to the present, 
to particularly include all records of 
psychiatric/mental health treatment and/or 
evaluations, as well as treatment and/or 
evaluations of migraines, during this period.  

2.  Ask the Veteran to identify the names, 
approximate dates, and locations of all non-
VA treatment, hospitalizations, and/or 
evaluations for psychiatric complaints and/or 
migraines for the period from January 2008 to 
the present.  If the Veteran responds with 
sufficient information, make all required 
attempts to obtain any records so identified.

3.  Thereafter, schedule the Veteran for a VA 
examination by a psychiatrist to determine 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that bipolar disorder (or other 
acquired psychiatric disability) was caused 
or aggravated (made permanently worse) by the 
Veteran's service-connected migraine 
headaches.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner for review.  

4.  Schedule the Veteran for an appropriate 
examination to determine the current 
manifestations and severity of migraine 
headaches.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner for review.  All findings and 
conclusions must be reported in detail.  

5.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, 
review the claims for service connection for 
bipolar disorder and an increased rating for 
migraine headaches.  Thereafter, review the 
claim for entitlement to a TDIU rating, under 
38 C.F.R. § 4.16(a) or (b), as applicable, 
depending on the outcome of the other two 
issues.  If consideration under 38 C.F.R. 
§ 4.16(b) is applicable, consider whether the 
claim should be referred to the Director of 
Compensation and Pension Service or 
extraschedular consideration.  If the 
decision as to any issue is adverse to the 
Veteran, furnish the veteran and his 
representative with a supplemental statement 
of the case, and give them an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


